DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Laura Moskowitz on July 30, 2021.
3.	The application has been amended as follows:   

Claims
7. (currently amended) A communication method for a core network node, the communication method comprising:
receiving a Non-Access Stratum (NAS) message comprising information of a first network slice, from a mobile terminal via an access network node;
retrieving subscription information from a core network control plane network function; 
verifying the information of the first network slice based on relevant data of the subscription information;
determining a value of information of a second network slice to be used by the mobile terminal in a case in which a value of the information of the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal; and
transmitting a NAS accept message including the information of the second network slice,
the value of the information of the second network slice is valid in a PLMN including the core network node.

10. (currently amended) A communication method for a mobile terminal, comprising: 
transmitting a Non-Access Stratum (NAS) message comprising information of a first network slice, to a core network node via an access network node; and
receiving a NAS accept message comprising information of a second network slice to be used by the mobile terminal, from the core network node via the access network node, in a case in which a value of the information of the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal;
transmitting another NAS message comprising the information of the second network slice, to the core network node,
wherein a value of the information of the second network slice is determined by the core network node.

12. (currently amended) A core network node, comprising:
a receiver configured to receive a Non-Access Stratum (NAS) message comprising information of a first network slice, from a mobile terminal via an access network node; and
at least one processor configured to:

verify whether the information of the first network slice matches with relevant data of the subscription information;
determine a value of information of a second network slice to be used by the mobile terminal in a case in which a value of the information of the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal; and
a transmitter configured to transmit a NAS accept message including the information of the second network slice to be used by the mobile terminal,
wherein the value of the information for the second network slice is valid in a PLMN including the core network node.

15. (currently amended) A mobile terminal, comprising:
a transmitter configured to transmit a Non-Access Stratum (NAS) message comprising information of a first network slice, to a core network node via an access network node; and
a receiver configured to receive a NAS accept message comprising information of a second network slice to be used by the mobile terminal, from the core network node via the access network node, in a case in which a value of the information for the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal;
at least one processor configured to update the information of the first network slice,
the information of the second network slice is determined by the core network node, and
wherein the value of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid.

17. (currently amended) A non-transitory computer readable recording medium storing a computer program comprising computer implementable instructions, the computer program causing a programmable communications device to perform a communication method for a core network node, the method comprising:
receiving subscription information from a core network control plane network function;
verifying  information of a first network slice based on relevant data of the subscription information;
determining a value of information of a second network slice to be used by a mobile terminal in a case in which a value of the information for the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal; and
transmitting a Non-Access Stratum (NAS) accept message including the information of the second network slice,
wherein the value of the information for the second network slice is valid in a PLMN including the core network node.

18. (currently amended) A system comprising a core network node and a mobile terminal,
wherein the mobile terminal comprises a transmitter configured to transmit a Non-Access Stratum (NAS) message including information of a first network slice to the core network node via an access network node[[.]],
wherein the core network node comprises: 
at least one processor configured to:
retrieve subscription information from a core network control plane network function;
verify the information of the first network slice based on relevant data of the subscription information; and
determine a value of information of a second network slice to be used by the mobile terminal in a case in which a value of the information for the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal; and
a transmitter configured to transmit a NAS accept message comprising the information of the second network slice, 
wherein the value of the information for the second network slice is valid in a PLMN including the core network node, and
the value of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid.

27. (original) The communication method according to claim 7, wherein the core network node is selected by the access network node as a default core network node in a case in which the access network node cannot select an appropriate core network node based on the information of the first network slice.

28. (original) The communication method according to claim 10, wherein the core network node is selected by the access network node as a default core network node in a case in which the access network node cannot select an appropriate core network node based on the information of the first network slice.

Allowable Subject Matter
4.	Claims 7, 10, 12, 15, 17-18, and 27-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on June 8, 2021 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 7, as amended, applicant argues the prior art of record, namely 3GPP ‘682 (3GPP, "Selection of DCN", SA WG2 Meeting #111, S2-153682, pp. 1-5, (October 2015)), Ronneke ‘695 (US 2017/0048695), Watfa ‘967 (US 2013/0258967), Watfa ‘215 (US Kuchibhotla ‘255 (US 2005/0090255), does not disclose “a core network node … determining a value of information of a second network slice to be used by the mobile terminal in a case in which a value of the information of the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal“ (See Remarks, page 10, lines 23-27). 
Applicant’s arguments are persuasive. The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “a core network node … determining a value of information of a second network slice to be used by the mobile terminal in a case in which a value of the information of the first network slice is valid only in a Home Public Land Mobile Network (PLMN) of the mobile terminal.” This limitation, in combination with the remaining limitations of claim 7, is not taught nor suggested by the prior art of record. 
Claims 10, 12, 15, and 17-18, as amended, recite similar features discussed with respect to claim 7 and are therefore allowed for the same reasons.
Claims 27 and 28 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 /MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474